Simmons, C. J.

1. Án entry upon a chattel mortgage in the words, “For value received we hereon transfer the within fi. fa. to,” followed by the name of a particular person, and signed by the mortgagee, operated as an assignment of the mortgage to the person designated.
2. An execution signed by a justice of the peace, commanding the levying officers addressed to have the money “at our next justice court,” was returnable to the justice’s court of the district in which that magistrate presided.
3. Where an affidavit to foreclose a chattel mortgage and the mortgage itself have been handed to a justice of the peace, this is a sufficient “filing” of these papers with that officer.
4. In this ease the mortgage fi. fa. substantially followed the'affidavit of foreclosure, and the foreclosure was properly had in the name of the assignee of the mortgage.
5. The affidavit of illegality was entirely devoid of merit.

Judgment affirmed.

■Certiorari. Before Judge Butt. Talbot superior court.- March, term, 1895.
J. J. Bull, for plaintiff in error.